Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The amendment filed on April 21, 2022 has been received and made of record. In response to Non-Final Office Action mailed on January 21, 2022, independent claim 1 has been amended. Applicants added independent claims 14 and 15 after the Non-Final Office Action. Therefore, claims 1-15 are pending for consideration.

Terminal Disclaimer

3.	The “Terminal Disclaimer” filed on April 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US published patent NO. US 11,114,510 B2 has been reviewed and is accepted.  The “Terminal Disclaimer” has been recorded.

Allowable Subject Matter


4. 	Claims 1-15 are allowed.



5. 	The following is an examiner’s statement of reasons for allowance:
Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, wherein the touch insulating film(156) and the second inorganic encapsulation film(146) both extend from an active area(AA) including the light-emitting element to the non-active area(NA), the second inorganic encapsulation film is disposed between the plurality of connection electrodes(routing line 160) and the touch insulating film(156) in the non-active area(NA, fig.3), and the touch pad(170) is electrically connected to the plurality of connection electrodes exposed through a pad contact hole(contact hole 176) penetrating the second inorganic encapsulation film(146) and the touch insulating film(156) (fig.3, and related text of the Specification submitted on July 26, 2021)” with all other limitations cited in independent claim 1.

Claim 14: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, wherein the touch insulating film is disposed on the second inorganic encapsulation film in a non-active area where the touch pad is disposed, wherein the touch pad is electrically connected to the plurality of connection electrodes exposed through a pad contact hole penetrating the second inorganic encapsulation film and the touch insulating film, and wherein the non-active area includes a trench penetrating the second inorganic encapsulation film and the touch insulating film, and the trench is disposed in an area between the light-emitting element and the pad contact hole(fig.3, and related text of the Specification submitted on July 26, 2021)” with all other limitations cited in independent claim 14.

Claim 15: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, wherein the touch insulating film is disposed on the second inorganic encapsulation film in a non-active area where the touch pad is disposed, wherein the touch pad is electrically connected to the plurality of connection electrodes exposed through a pad contact hole penetrating the second inorganic encapsulation film and the touch insulating film, and wherein the non-active area includes a crack prevention layer disposed on the plurality of connection electrodes, and the crack prevention layer is disposed in an area between the light-emitting element and the pad contact hole(fig.3, and related text of the Specification submitted on July 26, 2021)” with all other limitations cited in independent claim 15.

[PARK et al.(US 2018/0040672 Al) teaches an organic light-emitting display device(organic light emitting device, Para-6) comprising: a light-emitting element(light emitting device layer ELL, Para-128) disposed on a substrate(SUB, figs.4&7&8, Para-97); an encapsulation unit(thin film encapsulation TFE, fig.4, Para-97) disposed on the light-emitting element(ELL, figs.7&8, Para-134), the encapsulation unit(TFE) including a first inorganic encapsulation film(Para-98) on the light-emitting element(ELL), a second inorganic encapsulation film (Para-98) on the first inorganic film(Para-98), and an organic encapsulation film(Para-98) between the first inorganic encapsulation film and the second inorganic encapsulation film(Para-98) of the encapsulation unit(TFE); a touch insulating film(layer IL-T, fig.11, Para-162) disposed on the second inorganic encapsulation film of the encapsulation unit(thin film encapsulation TFE); a touch sensor(touch sensing member TS, figs.9-11)  disposed on the touch insulating film(IL-T), and the touch sensor(TS) including first touch electrodes(TE1-1 to TE1-3 or TE2-1 to TE2-3) arranged on the touch insulating film(IL-T) in a first direction(DR1 or DR2, fig.9), and a second touch electrodes(TE2-1 to TE2-3 or TE1-1 to TE1-3 fig.9) arranged on the touch insulating film(IL-T, fig.11) in a second direction(DR2 or DR1, fig.9); a routing line(SL1 and SL2) electrically connected to the touch sensor (TE1 and TE2, fig.9); a touch pad(pad PD-TS, figs.9,13B&14B) electrically connected to the routing line(touch sensing signal lines SL1 and SL2, fig.9); and a plurality of connection electrodes(CPD3, fig.13B&14B) electrically connecting the routing line and the touch pad to each other(Para-173); wherein the first touch electrodes are connected to each other via first bridges(CP1, or CP2, fig.9), and the second touch electrodes are connected to each other via second bridges (CP2 or CP1, fig.9),wherein the first(CP1/CP2) and second bridges(CP2/CP1) and the first and second touch electrodes(TE1 and TE2) are formed of a same material as each other in a same plane(Para-101) and the first and second bridges(CP1, CP2) and the first and second touch electrodes(TE1,TE2) are disposed on the touch insulating film(IL-T, figs.11&14B), wherein the touch insulating film(IL-T, Pad area AR-PD, fig.14B) is disposed on the second inorganic encapsulation film(Para-98) in a non-active area(Pad area AR-PD) where the touch pad is disposed(fig.14B), and wherein the touch pad(pad PD-TS, figs.12, 14C&14D, Para-181) is electrically connected to the plurality of connection electrodes(pad PD-TSU, CDP3, SL1, SL2) exposed through a pad contact hole(through hole CH7) penetrating the second inorganic encapsulation layer(touch inorganic layer IL-T) and the touch insulating film(insulation patterns IL-P, fig.14C&14D). 


KIM et al.(US 2019/0165048 A1) teaches a flexible organic light-emitting display device, wherein an encapsulation unit(TFE structure 450, fig.9), wherein the encapsulation unit(TFE 450) including a first inorganic encapsulation film(first TFE layer 451, fig.9, Para-115) on the light-emitting element(pixel structure 200, fig.9, Para-115), a second inorganic encapsulation film(third TFE layer 453, fig.9, Para-31, 115) on the first inorganic film(first TFE layer 451), and an organic encapsulation film(second TFE layer 452, fig.9, Para-31, 115) between the first inorganic encapsulation film(first TFE layer 451)and the second inorganic encapsulation film(third TFE layer 453)(Para-31). KIM further discloses that the first and second bridges and the first and second touch electrodes are formed of a same material(Para-95) as each other in a same plane(Para-86, 90, 95), and the first and second bridges and the first and second touch electrodes are disposed on the insulating film(Para-169)]. 

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention mention above.
Claims 2-13 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692